Case 19-13586-elf     Doc 9    Filed 06/03/19 Entered 06/03/19 15:28:03           Desc Main
                                Document     Page 1 of 2


               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:
                                               CHAPTER 13
  WALLACE A. MORAN, III
  JENNIFER A. MORAN                            CASE NO. 19-13586
        Debtors



    NOTICE OF MOTION, RESPONSE DEADLINE A ND HEARING DATE

          Debtors, Wallace A. Moran III and Jennifer A. Moran, have filed a Motion to
  Extend the Automatic Stay pursuant to §362 of the United States Bankruptcy Code,
  Subsection (c)(3)(B), pursuant to the Courts equitable power under § 105 in the above-
  captioned matter.

         1.     Your rights may be affected. You should read these papers
  carefully and discuss them with your attorney, if you have one in this bankruptcy
  case. (If you do not have an attorney, you may wish to consult an attorney).

          2.     If you do not want the court to grant the relief sought in the Motion
  or if you want the court to consider your views on the Motion, then on or before June
  17 , 2019 you or your attorney must file a response to the Motion. (see Instructions on
  next page).

          3.       A hearing on the Motion is scheduled to be held on T h u r s d a y ,
  J u n e 2 7 , 2 0 1 9 , at 11:00 a.m. before the Honorable Eric L. Frank, United States
  Bankruptcy Court, The Madison Building, 400 Washington Street, Reading, PA
  19601. Unless the court orders otherwise, the hearing on this contested matter will be an
  evidentiary hearing.

         4.     If you do not file a response to the Motion, the court may cancel the
  hearing and enter an order granting the relief requested in the Motion.

        5.      You may contact the Bankruptcy Clerk's office at 610-208-5040 to find
  out whether the hearing has been canceled because no one filed a response.

         6.     If a copy of the motion is not enclosed, a copy of the Motion will be
  provided to you if you request a copy from the attorney whose name and address is listed
  on the next page of this Notice.

                                        Filing Instructions

         7.     If you are required to file documents electronically by Local
Case 19-13586-elf       Doc 9   Filed 06/03/19 Entered 06/03/19 15:28:03           Desc Main
                                 Document     Page 2 of 2


  Bankruptcy Rule 5005-1, you must file your response electronically.

         8.      If you are not required to file electronically, you must file your
  response at

                                United States Bankruptcy Court
                                    The Madison Building
                                    400 Washington Street
                                           Suite 301
                                      Reading, PA 19601

         9.     If you mail your response to the bankruptcy clerk’s office for filing,
  you must mail it early enough so that it will be received on or before the date stated in
  Paragraph 2 on the previous page of this Notice.

        10.    On the same day that you file or mail your Response to the Motion,
  you must mail or deliver a copy of the Response to the movant’s attorney:

                                    Shawn J. Lau, Esquire
                                    Lau & Associates, P.C.
                                  4228 St. Lawrence Avenue
                                      Reading, PA 19606
                                     610-370-2000 Phone
                                      610-370-0700 Fax
                                    Shawn_lau@msn.com



  Dated: June 3, 2019                          /s/Shawn J. Lau
                                               Shawn J. Lau, Esquire
                                               Lau & Associates, P.C.
                                               Attorney for Debtor
                                               4228 St. Lawrence Avenue
                                               Reading, PA 19606
                                               610-370-2000 phone
                                               610-370-0700 fax
                                               shawn_lau@msn.com
